       Case 5:19-cv-00384 Document 1 Filed 08/13/19 Page 1 of 6 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
  v.                                                      CASE NO.: 5:19-cv-00384

 CHUEN CHENG CHOU,

       Defendant.
 ____________________________________/


                     UNITED STATES OF AMERICA’S COMPLAINT FOR
                              PERMANENT INJUNCTION

       Plaintiff, the United States of America (“United States”), through its undersigned

counsel, hereby sues Defendant Chuen Cheng Chou (“Defendant”) and alleges as follows:

                                       INTRODUCTION

       1.      Starting as early as 2018 and continuing to the present, Defendant has assisted and

facilitated predatory mail and wire fraud schemes that primarily victimize senior citizens of the

United States. Participants in the schemes contact potential victims, falsely claim that those

victims have won the lottery, and thereby induce the victims to transmit money to Defendant to

account for taxes and fees purportedly associated with victims’ falsely promised lottery

winnings.

       2.      The United States seeks to prevent continuing and substantial injury to victims of

these fraudulent schemes by bringing this action for a permanent injunction and other equitable

relief under 18 U.S.C. § 1345 to enjoin the ongoing commission of mail fraud and wire fraud in

violation of 18 U.S.C. §§ 1341 and 1343.
        Case 5:19-cv-00384 Document 1 Filed 08/13/19 Page 2 of 6 PageID 2



                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

       5.      Plaintiff is the United States.

       6.      Defendant is a resident of Ocala, Florida. Defendant engaged, and continues to

engage, in the conduct described in this Complaint from within the Middle District of Florida.

                                   FRAUDULENT SCHEME

       7.      Since at least 2018, Defendant has assisted and facilitated fraud schemes by

accepting victim payments and providing participants of the scheme with access to those

payments.

       8.      Operators of the fraud schemes engage in lottery scams. Callers associated with

the fraud schemes contact victims, who often are senior citizens, and falsely claim that the

victims have won the lottery. Typically, the callers then tell the victim that he or she needs to

wire or otherwise transmit money to pay for fees and/or taxes allegedly associated with winning

the lottery. These claims are false and fraudulent, as the members of the schemes know the

victim has not won the lottery and that there is no need for the victim to wire fees and/or taxes

associated with winning the lottery.

       9.      Since at least 2018, victims have been harmed by these fraudulent schemes

facilitated by Defendant. Defendant plays a critical role in the schemes by receiving via U.S.

mail victim payments in cash, cashier’s checks, and money orders, as well as by wire transfers

into bank accounts, Western Union, and MoneyGram. The Defendant then sends the payments



                                                 2
        Case 5:19-cv-00384 Document 1 Filed 08/13/19 Page 3 of 6 PageID 3



to individuals in Jamaica and elsewhere who are engaged in the schemes, using MoneyGram,

Western Union, gift cards, mail, and by providing debit cards for the bank accounts he set up.

       10.     Between 2018 and May 2019, Defendant received payments sent to him from

elderly lottery scam victims on behalf of individuals engaged in lottery schemes, who

communicated with the Defendant by telephone.

                        DEFENDANT’S KNOWLEDGE OF FRAUD

       11.     Upon information and belief, the United States alleges that Defendant has

knowledge that his conduct facilitates a mail and wire fraud scheme.

                                     HARM TO VICTIMS

       12.     Victims suffer financial losses from the mail and wire fraud scheme facilitated by

Defendant.

       13.     The scheme disproportionately affects elderly victims.

       14.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

injury to victims.

                                           COUNT I
                             (18 U.S.C. § 1345 – Injunctive Relief)

       15.     The United States re-alleges and incorporates by reference Paragraphs 1 through

14 of this Complaint as though fully set forth herein.

       16.     By reason of the conduct described herein, Defendant violated, is violating, and is

about to violate 18 U.S.C. §§ 1341 and 1343 by facilitating a scheme and artifice to defraud and

obtain money or property by means of false or fraudulent representations with the intent to

defraud, and, in so doing, use the United States mails and interstate or foreign wire

communications.




                                                 3
          Case 5:19-cv-00384 Document 1 Filed 08/13/19 Page 4 of 6 PageID 4



          17.    Upon a showing that Defendant is committing or about to commit mail or wire

fraud, the United States is entitled, under 18 U.S.C. § 1345, to seek a permanent injunction

restraining all future fraudulent conduct and to any other action that this Court deems just and

proper to prevent a continuing and substantial injury to victims.

          18.    As a result of the foregoing, the Court should enjoin Defendant’s conduct under

18 U.S.C. § 1345.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, United States of America, requests of the Court the following

relief:

          A.     That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345,

ordering that Defendant is restrained from engaging, participating, or assisting in any lottery

scam or money transmitting business; and

          B.     That the Court order such other and further relief as the Court shall deem just and

proper.




                                                  4
Case 5:19-cv-00384 Document 1 Filed 08/13/19 Page 5 of 6 PageID 5




Dated: August 13, 2019              Respectfully Submitted,

                                    MARIA CHAPA LOPEZ
                                    UNITED STATES ATTORNEY

                                    /s/ Lacy R. Harwell, Jr.
                                    LACY R. HARWELL, JR.
                                    Assistant United States Attorney
                                    Florida Bar No. 714623
                                    Chief, Civil Division
                                    United States Attorney’s Office
                                    Middle District of Florida
                                    400 North Tampa St. – Suite 3200
                                    Tampa, Florida 33602
                                    Telephone: 813-301-3008
                                    Facsimile: 813-274-6200
                                    E-mail: randy.harwell@usdoj.gov

                                    GUSTAV W. EYLER
                                    Director
                                    Consumer Protection Branch

                                    VINCENT T. SHULER
                                    Assistant Director
                                    Consumer Protection Branch

                                    /s/ Linda I. Marks
                                    LINDA I. MARKS
                                    Senior Litigation Counsel
                                    Consumer Protection Branch
                                    United States Department of Justice
                                    P.O. Box 386
                                    Washington, D.C. 20044
                                    Telephone: (202) 307-0060
                                    Facsimile: (202) 514-8742
                                    E-mail: linda.marks@usdoj.gov




                                5
        Case 5:19-cv-00384 Document 1 Filed 08/13/19 Page 6 of 6 PageID 6



                                 CERTIFICATE OF SERVICE

       The United States certifies that on August 13, 2019, I electronically filed the foregoing

with the Clerk by using the CM/ECF system. I further certify that I mailed the foregoing

document and the notice of electronic filing by first-class mail to the following non-CM/ECF

participant:

               Chuen Cheng Chou
               2529 SE 16th St.
               Ocala, FL 34471-4703

                                                     s/ Linda I. Marks
                                                     Linda I. Marks
                                                     Senior Litigation Counsel
                                                     Consumer Protection Branch
                                                     U.S. Department of Justice




                                                6
                                                                                                                                                                                                                                    -




                                  Case 5:19-cv-00384 Document 1-1 Filed 08/13/19 Page 1 of 1 PageID 7
JS44 (Rev. 02/19)
                                                      CIVIL COVER SHEET
The iS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required
                                                                                                                                                                by law, except
provided by local miles of court. This fonts, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the as
ptuose of initiating the civil docket sheet. (SEE IASTRUCTIOA”S OA’NEXTPAGE OF THIS FORt!.)

I.       (a)     PLAINTIFFS                                                                                                                 DEFENDANTS

 United States of America                                                                                                                 Chuen Cheng Chou

         (b)    County of Residence of First Listed Plaintiff                                                                               Con tty of Residence of First Listed Defendant                           Marion
                                      (EXCEPT LV LS. PLAINTIFF CASES)                                                                                              (LV U.S. PLAIN17FF Cl SES OFf 17
                                                                                                                                            NOTE:      tN LAND CONDEMNATION CASES. USE THE 1.0CM ION OF
                                                                                                                                                       THE TRACT OF LAND INVOLVED.

         (C     Attorneys (Fir,,, Mine, Address, and ldlephone ,‘,,inh,,r
Lin a I. Marks, Senior Litigation Counsel, U.S. epartment of Justice,
                                                                                                                                             AttOrneys (1/ Knoi,n)

Consumer Protection Branch, P.O. Box 386, Washington, D.C. 20044;
202-307-0060

II. BASIS OF JURISDICTION (P/ace an                               ‘X”jn One Box On/i)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X in One Box/or Plainti//
                                                                                                                                      (For Dii’ersitt Cases On/c)                               and One Box ide De/dndont)
     I        U.S. Government               El 3    Federal Question                                                                                             PTF  DEF                                      PTF       DEE
                 Plaintiff                            (LS. Gocemn,,,ent .Vot a Parr,)                                           Citizen of This Siate            El I El I Incorporaied or Principal Place       El 1    El 4
                                                                                                                                                                             of Business In This State

El 2          U.S. Goventnient              El 4    Diversity                                                                     Citizen of Another State           El 2      El      2   incorporated and Principal Place                  El 5       El 5
                 Defendant                            (Indicate C’iti;ens)tip of Parties       ,,,   I,ettt III)                                                                               of Business in Another State

                                                                                                                                  Citizen or Subject of a           El 3       ‘El     3   Foreign Nation                                    El 6       El 6
                                                                                                                                    Foreign Country
IV. NATURE OF SUIT IF/ace an “X” in One Box On/i)                                                                                                                               Click here for: Nature of Suit (ode Descuptioits.
                 CONTRACT                                                   TORTS                                                    FORFEITURE/PENALTY                              BANKRUFFCY                                OTHER STATUTES
El ItO Insurance                               PERSONAL INJURY                     PERSONAL INJURY                                El 625 Dnig Retated Seizure             El 422 Appeal 28 USC 58                        El 375 False Ciaims Act
El 120 Marine                             El   310 Airplane                    El 365 Personal Injury                  -                 of Property 21 USC 881           El 423 Withdrawal                              El 376 Qni Tat,, (31 USC
El 130 Miller Act                         El   315 Airplane Product                    Product Liability                          El 690 Other                                   28 L’SC 157                                     3729(a))
El 140 Negotiable lttstn.,ment                      Liability                  El 367 Health Care’                                                                                                                       1 400 State Reapportionment
El ISO Recovery ofOverpayitient           El   320 Assault. Libel &                   Pitannaceutical                                                                       PROPERTY RIGHTS                              1 410 Antitrust
        & Enforceitierit of Judgment                Slander                           Persotial Injury                                                                    1 820 Copyrights                               El 430 Banks and Banking
El 151 Medicare Act                       El   330 Federal Employers                  Product Liability                                                                   El 830 Patent                                  El 450 Coittitieree
El I 52 Recovery of Defaulted                       Liabdity                   Ci 368 Asbestos Perso,tal                                                                  El 835 Patent Abbreviated
                                                                                                                                                                                           -
                                                                                                                                                                                                                         El 460 Deportation
        Student Loans                     El   340 Marine                              Injury Product                                                                            Ncsv Drug Application                   El 470 Racketeer Inftueticed and
        (Excludes Veterans)               El   345 Marine Product                      Liability                                                                          El 840 Tradeittark                                    Corrupt Organieatioos
El 153 Recos cry of Ui erpayitient                  Liability                    PERSONAL PROPERTY                                            LABOR                          SOCIAL SECURITY                             El 480 Cotisnmer Credit
        ofVeteran’s Benefits              El   350 Motor Vehicle               El 370 Other Fraud                                 El 710 Fair LaborStandards              El 861 HIA (1395ff)                            El 485 TelephoneConsuiner
El 160 Stockt,oiders’ Suits               El   355 Motor Velucle               El 371 Truth in Let,diitg                                 Act                              El 862 Black Lung (923)                               Protection Act
El 190 Other Contract                              Product Liability           Ci 380 Other Personal                              El 720 Labor Management                 El 863 D1WCDIWW (405(g))                       El 490 CableSat TV
El 195 Contract Product Liability         El   360 Other Personal                     I’roperty Damage                                   Relations                        El 864 S..SID Title Xvi                        El 850 SecuritiesCotu,uodities
El 196 Franchise                                   Injury                      El 385 Property Damage                             1 740 Railsvav Labor Act                El 865 RSI l-hOSig)i                                  Exchattge
                                          El   362 Personal lnuiy   .                 Product Liability                           El 751 Family and Medical                                                                 890 Oilier Statutory Actions
                                                   Medical Malpractice                                                                   Lease Act                                                                       El 891 Agricultural Acts
              REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS                                El 790 Other Labor Litigatioti             FEDERAL TAX SUITS                           El 893 Ens irontnental Matters
El 210 t,aitd Condeitination              El   440 Other Cii it Rigtits          Habeas Corpus:                                   El 791 Employee Retireitient            El 870 Taxes (U.S. Plaintiff                   El 895 Freedom oflitfonnatton
Ci 220 Foreclosure                        El 441 Voting                        El 463 Alien Detait,ee                                    Income Securtty Act                         or Defendant)                              Act
El 230 Rent Lease & Ejectment             El 442 Employtmient                  1 510 Motions to Vacate                                                                    El 871 IRS—Third Party                         El 896 Arbitration
El 240 Torts to Laud                      El 443 Housitig’                            Sentence                                                                                       26 USC 7609                         El 899 Administrative Procedure
El 245 Tort Product Liability                    Accommodations                El 530 General                                                                                                                                   Acr Review or Appeal of
El 290 AtI Other Real Property            El 445 Amer. iv Disabilities.        El 535 Death, Penatty                                     IMMIGRATION                                                                            Agency Decision
                                                 Employment                             Other:                                    El 462 Naturalization Application                                                      El 950 Constitutmottality of
                                          El 446 Amer. iv Disabilities-        El       540 Mandamus & Otlter                     El 465 Other liranigmation                                                                    State Statutes
                                                 Oilier                        El       550 Civit Rights                                 Actions
                                          El 448 Education                     El       555 Prison Cotidition
                                                                               El       560 Civil Detainee         -




                                                                                            Cotiditions of
                                                                                            ComtIine,ttent
V ORIGIN                 (Place an “N’ in One Boy On?,)
X    I        Original           El 2 Removed from              ]       3     Remanded from                                El   4 Reinstated or      El 5 Transferred from                 El 6 Multidistrict                      El 8 Multidistrict
              Proceeding              State Cottrt                            Appellate Court                                     Reopened                Another District                      Litigation           -                  Litigation      -




                                                                                                                                                              (specif,)                         Transfer                                Direct File
                                                                                    ‘   tinder which you are filing (Do not cite jurisdictional statutes unless dit’ersitt5:

                                                                            cause:
                                                         raud Injunction with Stipulated Consent Decree
                                                     CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                          CHECK YES only if demanded in complaint:
     COMPLAINT:                                      UNDER RULE 23, F.R.Cv.P.                                                                                                          JURY DEMAND:                           El Yes        No
VIII. RELATED CASE(S)
                                                   (See inst,-ucnons:
               I F .4.NY
                                                                              JUDGE                                                                                         DOCKET NUMBER                   -.   -




                                                                                        SIGNATURE OF ATTORNEY OF REO
                                           /3
     RECEIPT 4                        AMOI.Ni                                              APPLYING IFP                                                     JUDGE                                    MAO. JUDGE
